Fourth Court of Appeals
                                San Antonio, Texas
                                      March 13, 2020

                                   No. 04-19-00485-CV

                         Rob JENNINGS, III and El Veleno, Ltd.,
                                    Appellant

                                             v.

                Susan JENNINGS, Tres Mujeres, Ltd., and Pamela J. Person,
                                     Appellee's

                 From the 49th Judicial District Court, Zapata County, Texas
                                   Trial Court No. 8,479
                         Honorable Jose A. Lopez, Judge Presiding


                                      ORDER
       Extension of time to file Appellees’ brief is this day GRANTED. Time is extended to
April 13, 2020.

      It is so ORDERED on March 13, 2020.

                                                          PER CURIAM


ATTESTED TO: _________________________
             MICHAEL A. CRUZ
             Clerk of Court